Citation Nr: 0522151	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  96-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service under honorable 
conditions from July 1965 to December 1966.  

The veteran's military personnel records show that he 
reenlisted in the Army in April 1967 under the name [redacted] 
[redacted].  On or about September 1, 1967, the veteran went 
AWOL and was ultimately dropped from the rolls as a deserter.  

While in an AWOL status as [redacted], the veteran 
reenlisted again under the name [redacted] and 
subsequently went AWOL on November 30, 1967.  He was later 
discharged under other than honorable conditions in August 
1968 due to fraudulent entry.  

Another reenlistment in the Army in December 1969 and an 
enlistment in the Marine Corps in March 1974 were also 
subsequently voided.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned in April 2000.  

In a January 2001 decision, the Board found that new and 
material evidence had been presented sufficient to reopen the 
claim of service connection for PTSD, which had previously 
been denied, and remanded the matter to the RO for additional 
development of the record.  

In September 2002, the Board determined that additional 
evidentiary development was necessary.  Specifically, the 
Board found that the additional VA records needed to be 
obtained.  

In addition, the Board determined that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) was 
to be contacted in attempts to verify the veteran's alleged 
stressors.  

The Board intended to pursue this evidentiary development 
independently under a provision that was subsequently held to 
be invalid.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 ) (permitting the Board to 
conduct evidentiary development without initial RO 
consideration of that evidence); Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that the foregoing provision was invalid).  

In September 2003, the Board remanded the case to the RO in 
order that the action sought in September 2002 could be 
accomplished.  

The record does reflect that the RO sent a letter to USASCRUR 
in December 2002 asking that certain stressors be verified.  
No response from USASCRUR is of record.  

The Board notes that in January 2003, the RO received a 
letter from the U.S. Army Criminal Investigation Command 
indicating that the Command did not maintain assignment or 
unit history information.  

The contents of the letter reflect that it was written in 
response to a January 2002 RO communication.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

USASCRUR should be contacted in order to obtain any available 
information to corroborate the veteran's alleged stressors.  

Subsequent to any additional evidence being received, the 
veteran must be afforded a VA psychiatric examination to 
determine the nature and etiology of any currently diagnosed 
psychiatric disability to include PTSD.  

The veteran should be apprised of all pertinent law and 
regulations to include the provisions of 38 C.F.R. § 3.159 
(2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must prepare a letter asking 
USASCRUR to provide any available 
information to corroborate the veteran's 
alleged in-service stressors.  The RO 
should Provide USASCRUR with the 
following information: (1) The claims 
file indicates that the veteran was part 
of the 255th Transportation Detachment 
from April 1966 to July 1966, that he was 
a part of the 54th Aviation Company from 
July 1966 to October 1966, and again a 
part of the 255th Transportation 
Detachment from October 1966 to December 
1966.  (2) The veteran also claims that 
the 255th Transportation Detachment was 
part of the 222nd Battalion and that the 
54th Aviation was a company under the 
12th Aviation Group.  (3) The veteran 
also indicated that he worked 
/volunteered with the 173rd Airborne 
Brigade.  (4) From September 1966 until 
October 1966, the veteran stated that his 
duty station was Vung Tau, III Corps, 
Zone C, Tay Ninh province, and that at 
one point, he worked with the "2nd, 503 
of the 173rd Airborne Brigade" 
participating in operation Attleboro.  

The RO must provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran: (1) In 
approximately June 1966, the veteran 
claims that he was outside of Cat Lo 
"picking up" men from 173rd , when they 
were fired upon and "Spec. 4 [redacted]" was 
shot.  (2) In approximately April or May 
of 1966, the veteran claims that he was 
involved in an assault on a village near 
Bong San along with the 173rd Airborne 
Brigade, in which all the civilians of 
the village were killed.  (3) In 
approximately August 1966, while in Cat 
Lo, the veteran claims that he was 
assigned to security duty when he had to 
shoot at a "sandpan." The veteran claims 
that he "laid fire and sunk it."  (4) The 
veteran also claims that "[redacted]" 
advisers, by the names of "[redacted] and 
Sergeant [redacted]," were killed and were 
part of the 222nd Battalion.  (5) The 
veteran stated that, in approximately 
July 1966, the 173rd was ambushed outside 
of Cat Lo.  

The RO must ask USASCRUR to provide any 
documentation linking the veteran's 
units/assignments to the 173rd Airborne 
Brigade.  Furthermore, the RO should ask 
USASCRUR to provide any unit histories, 
including the 255th Transportation 
Detachment, 222nd Aviation Battalion, 
54th Aviation Company, and 173rd Airborne 
Brigade, for the time period from April 
to October 1966, to corroborate the 
veteran's allegations.  The RO should 
provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

2.  Once all records are obtained and the 
stressor information is received from 
USASCRUR, the RO must schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorders to include PTSD.  
All indicated tests and studies (to 
include psychological testing, as 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail.  Specifically, the examiner 
should render a determination as to 
whether the diagnostic criteria for PTSD 
are met.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  To the extent possible, if 
the examiner believes that the veteran 
suffers from a psychiatric disability 
other than PTSD, such should be stated 
with supporting rationale and opinion 
regarding the etiology thereof.  The 
claims file should be reviewed in 
conjunction with the examination.  

3.  Finally, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



